Carley, Presiding Judge.
By way of accusation, appellee was charged with obstruction of a law enforcement officer. Thereafter, the trial court conducted a hearing and ordered the dismissal of the accusation for lack of “any probable cause to charge [appellee] with obstruction” of a law enforcement officer. Pursuant to OCGA § 5-7-1 (1), the State appeals from that order.
It does not appear from the record whether a post-arrest preaccusation probable cause hearing was held pursuant to Uniform State Court Rule 26. In any event, however, it is clear that the trial court had no jurisdiction to dismiss the accusation based upon the purported lack of probable cause. First Nat. Bank &c., Macon v. State, 237 Ga. 112 (227 SE2d 20) (1976). Accordingly, the erroneous dismissal of the accusation must be reversed.

Judgment reversed.


Beasley, J., and Judge Arnold Shulman concur.